COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Clements
Argued at Alexandria, Virginia


MAURICE DARNELL BUCKNER
                                            MEMORANDUM OPINION * BY
v.   Record No. 1006-00-2                JUDGE JERE M. H. WILLIS, JR.
                                                MARCH 6, 2001
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                       Edward L. Hogshire, Judge

            Darryl A. Parker for appellant.

            Linwood T. Wells, Jr., Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     On appeal from his bench trial conviction of robbery, in

violation of Code § 18.2-58, Maurice Darnell Buckner contends

(1) that the Commonwealth failed to corroborate his confession

and thus failed to prove the corpus delicti and (2) that the

evidence was insufficient because the Commonwealth failed to

disprove his claim that he had the right to take the money.      For

the reasons that follow, we affirm the judgment of the trial

court.

                            I.   BACKGROUND

     Buckner was charged with robbing Ricco Wells.     The

Commonwealth called three witnesses, Wells and two police


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
officers.   Although Wells testified that he could not "remember

that day," he testified that he had a "conflict" with Buckner on

February 7, 1999.    He further testified that this "conflict"

occurred on 10th Street in the City of Charlottesville.

     Detective Thomas Thornton of the Charlottesville Police

Department testified that on February 7, 1999, he took a police

report from Wells.   Based on the information that Wells

provided, Buckner was suspected of robbing Wells.   Detective

Thornton and two other officers went to a nearby home where they

found Buckner hiding in a closet.   Buckner was taken into

custody and was read his Miranda rights.    He agreed to talk to

the officers.   He admitted taking money from Wells.   He then led

the officers to 301 10th Street where he told them he had

discarded the nightstick that he had used during the incident.

The nightstick was recovered from that location.    Buckner was

then transported to the police station where he signed a written

statement confessing the crime.   Detective Thornton read into

evidence Buckner's statement, as follows:

            I was riding around with some friends
            drinking beer all night. They decided to
            buy some drugs. They saw Ricco Wells on
            10th Street. I got out of the car. Ricco
            sold to the others in the car. I had a
            black nightstick in my hand. Ricco had
            money in his hand. I went up to Ricco and
            said give me some money or I'll bust your
            head open. I grabbed the $50 from Ricco's
            hand. I took the money because Ricco sells
            dummies, and the money isn't his anyway.



                                - 2 -
     Officer Robert Lowry testified that he accompanied

Detective Thornton in locating Buckner and the nightstick.    He

testified that Buckner took the officers to 301 10th Street

where they located "[a] black baton with a rubber handle."    The

black baton was admitted into evidence.

                II.   CORROBORATION OF A CONFESSION

     Buckner first contends that his confession of robbery was

uncorroborated and was, thus, insufficient to prove the corpus

delicti.   We disagree.

                In every criminal prosecution, the
           Commonwealth must prove the element of
           corpus delicti, that is, the fact that the
           crime charged has been actually perpetrated.
           Further, if the accused has fully confessed
           that he committed the crime, then only
           slight corroboration of the confession is
           required to establish corpus delicti beyond
           a reasonable doubt.

Cherrix v. Commonwealth, 257 Va. 292, 305, 513 S.E.2d 642, 651

(1999) (citations omitted).   "[A] confession is competent

evidence tending to prove, along with other evidence, the corpus

delicti, although corpus delicti cannot be established by the

uncorroborated extrajudicial confession of the accused alone."

Canady v. Commonwealth, 214 Va. 331, 333, 200 S.E.2d 575, 576

(1973) (citation omitted).

           It is not necessary . . . that there be
           independent corroboration of all the
           contents of the confession, or even all the
           elements of the crime. The requirement of
           corroboration is limited to the facts
           constituting the corpus delicti. . . .
           [W]here . . . the accused has fully

                               - 3 -
            confessed the crime, only slight
            corroborative evidence is necessary to
            establish the corpus delicti.

Watkins v. Commonwealth, 238 Va. 341, 348-49, 385 S.E.2d 50, 54

(1989), cert. denied, 494 U.S. 1074 (1990) (citation omitted).

       The corroborative evidence in this case is far from slight.

Although Wells did not describe the details of the robbery, he

testified that he had a confrontation with Buckner in the area

where Buckner said the robbery was committed.      Buckner fled and

hid.   Buckner led the police to the location on 10th Street

where he said he had discarded the nightstick.      The police

recovered the nightstick at that exact location, and it was

admitted into evidence.    Buckner had a motive to take the money,

e.g., Wells was selling "dummies."       This evidence more than

sufficiently corroborated Buckner's full confession and,

together with that confession, established the corpus delicti.

                  III.   SUFFICIENCY OF THE EVIDENCE

       Buckner next contends that the evidence was insufficient to

support his conviction.    Citing Pierce v. Commonwealth, 205 Va.
528, 138 S.E.2d 28 (1964), he argues that because he took the

property "under a bona fide claim of right, as under a claim of

ownership or in a bona fide attempt to enforce payment of a

debt," he lacked the necessary criminal intent to steal.         Id. at

533, 138 S.E.2d at 32.    Buckner's argument stems from the

portion of his confession where he states that "[he] took the

money because [Wells] sells dummies, and the money [wasn't

                                 - 4 -
Wells'] anyway."   He argues that this statement compels the

conclusion that he acted under a claim of right, thus absolving

him.   We disagree.

       Although Buckner testified that he believed Wells owed his

friends some money, no other evidence supported this claim.    No

connection was made between the amount Buckner took from Wells

and the amount of any alleged debt.     The trial court was

entitled to disbelieve Buckner.

       Accordingly, the judgment of the trial court is affirmed.

                                                          Affirmed.




                                - 5 -